Exhibit 4.11 CERTIFICATE OF TRUST OF METRO CAPITAL TRUST IV This Certificate of Trust of Metro Capital Trust IV (the “Trust’) is being duly executed and filed by the undersigned, as trustee, to form a statutory trust under the Delaware Statutory Trust Act (12 Delaware Code §3801 et seq.) (the “Act”). 1.Name.The name of the statutory trust formed by this Certificate of Trust is: “Metro Capital Trust IV.” 2.Delaware Trustee.The name and business address of the trustee of the Trust with its principal place of business in the State of Delaware are Wilmington Trust Company, Rodney Square North, 1100 North Market Street, Wilmington, Delaware 19890-0001, Attention: Corporate Trust Administration. 3.Effective Date.This Certificate of Trust shall be effective upon filing with the Secretary of State of the State of Delaware IN WITNESS WHEREOF, the undersigned has executed this Certificate of Trust in accordance with Section 3811(a)(1) of the Act. WILMINGTON TRUST COMPANY, not in its individual capacity but solely as trustee By: /s/ Michael H. Wass Name: Michael H. Wass Title: Financial Services Officer
